Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Edward L. Lewis, Jr., Appellant                       Appeal from the 6th District Court of Red
                                                      River County, Texas (Tr. Ct. No.
No. 06-18-00031-CR         v.                         CR02495). Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by reducing the
amount of court costs to $623.00 and to reflect that the Appellant pled not true to the allegations
contained in the State’s revocation motion. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Edward L. Lewis, Jr., has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED SEPTEMBER 20, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk